NOTE: This order is nonprecedential.

  Wnfteb ~tates ~ourt of ~eaIs
      for tbe jfeberaI ~frtuft

              TRAVEL SENTRY, INC.,
                 Plaintiff-Appellee,

                           v.
                 DAVID A. TROPP,
                 Defendant-Appellant.


                       2011-1023


    Appeal from the United States District Court for the
  Eastern District of New York in case no. 06-CV-6415,
                Judge Eric N. Vitaliano.


                     ON MOTION


                      ORDER

    Upon consideration of David A. Tropp's unopposed
motion to deactivate this appeal pending entry of final
judgment by the United States District Court for the
Eastern District of New York,

   IT Is ORDERED THAT:
TRAVEL SENTRY v. TROPP                                           2

    (1) The motion is granted and the appeal is deacti-
vated. Tropp is directed to notify this court within 14
days of the district court's entry of final judgment.

      (2) All pending motions are moot.

                                    FOR THE COURT


      liAR 1 0 2011                 lsI Jan Horbaly
          Date                      Jan Horbaly·
                                    Clerk

cc: William L. Prickett, Esq.
    Donald R. Dinan, Esq.
s19
                                                    FILED
                                          u.s.THE FEDERAL CIRCUITFOIl
                                               COURT OF APPEALS


                                               MAR 10 2011
                                                 JAIl HORBAI.Y
                                                     CI.flI(